Order affirmed, with ten dollars costs and disbursements. Memorandum: As the assignment to the appellant which the plaintiff seeks to set aside Was executed in Erie county and as the convenience of a greater number of the witnesses, considering the action as a whole, will be served by a trial of the action in that county, we conclude that the Special Term properly denied defendant’s motion. All concur. (The order denies defendant’s motion for change of venue.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.